948 F.2d 1282w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James W. MENSH;  Bennie P. Mensh, Plaintiffs-Appellees,v.R.A. DYER;  M.G. Tsoleas, Jr.;  C.M. Chidester, Jr.,Defendants-Appellants,andTed Banholzer;  Gerald C. Fayed, Defendants.
No. 90-2913.
United States Court of Appeals, Fourth Circuit.
Argued May 6, 1991.Decided Nov. 21, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION